Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 14-16, 27-29, 40-45, 48, 50 are pending.

Allowable Subject Matter
Claims 14-16, 27-29, 40-45, 48, 50 are allowed (renumbered claims 1-14, respectively).

The following is an examiner’s statement of reasons for allowance: Prior art teaches of DRX cycle sequences based on groups of UEs (See Mysore) as well as scrambling base sequences applied for each group (See Priyanto). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “receiving, by a terminal device, a DRX indication signal sent by a network device, wherein the DRX indication signal comprises a first sequence, the first sequence is to instruct the terminal device to wake up or sleep during an on duration in a DRX cycle after the first sequence, the terminal device belongs to a device group in M device groups, the first sequence corresponds to the device group to which the terminal device belongs, each device group in the M device groups corresponds to a respective first sequence and M is a positive integer; and the terminal device waking up or sleeping , 
	wherein each of a plurality of cells corresponds to a respective one of a plurality of initial sequences, a respective initial sequence of the plurality of initial sequences corresponding to each of the plurality of cells is generated based on a Physical Cell Identifier (PCI) of the cell, each of the M device groups corresponds to a respective one of M second scrambling codes, and the initial sequences corresponding to terminal devices belonging to different device groups in each cell are scrambled with respective second scrambling codes, to generate first sequences corresponding to the terminal devices belonging to different device groups in each cell”, as claimed (emphasis added). See also Applicant’s arguments/Remarks (pgs. 7-8) dated 12/23/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al. (US# 2020/0029302 – which teaches of DRX sequences based on grouping), Manepalli et al. (US# 2018/0343686 – which teaches of DRX pattern configuration), Ljung et al. (US# 2020/0022081 – which teaches of wake-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477